United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  August 4, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 05-50160
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

VICTOR GUERRERO BOJORQUEZ CARDOZA,
also known as Victor Cardoza Bojorquez,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. 3:94-CR-134-ALL
                       --------------------

Before REAVLEY, STEWART and PRADO, Circuit Judges.

PER CURIAM:*

     Victor Guerrero Bojorquez Cardoza appeals the sentence

imposed following his guilty-plea conviction for possession of

marijuana with intent to distribute.   He argues that the district

court plainly erred in imposing his sentence pursuant to the then

mandatory United States Sentencing Guidelines, which were

subsequently held unconstitutional in United States v. Booker,

125 S. Ct. 738 (2005).




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-50160
                                 -2-

      Because he did not raise this issue in the district court,

review is limited to plain error.     See United States v. Mares,

402 F.3d 511, 520 (5th Cir. 2005), petition for cert. filed (Mar.

31, 2005)(No. 04-9517).    Under the plain-error standard of

review, “reversal is not required unless there is (1) an error;

(2) that is clear or plain; (3) that affects the defendant’s

substantial rights; and (4) that seriously affects the fairness,

integrity, or public reputation of judicial proceedings.        Id.

      The imposition of Cardoza’s sentence under the mandatory

Guidelines was error that was plain.     See United States v.

Martinez-Lugo, ___ F.3d ___, 2005 WL 1331282 at *2 (5th Cir. June

7, 2005) (No. 04-40478).    However, Cardoza has not shown that the

error affected his substantial rights as he has not shown that

the district court would likely have imposed a lesser sentence

under an advisory Guidelines sentencing scheme.     See United

States v. Bringier, 405 F.3d 310, 317 (5th Cir. 2005).     In both

the instant case and Bringier, the district courts stated at

sentencing that the sentence was the lowest it could give.        See

id.   Therefore, he has not shown that the district court’s

imposition of his sentence under the mandatory Guidelines was

reversible plain error.    See id.   Accordingly, Cardoza’s sentence

is AFFIRMED.